Title: To Thomas Jefferson from John A. G. Davis, 3 December 1824
From: Davis, John A. G.
To: Jefferson, Thomas


                        
                        
                            Carrsbrook
                            Friday morning.
                        
                    J. A. G. Davis presents his compliments to Mr Jefferson4 and having just procured from the lower country, some oysters which he knows to be sound, takes the liberty of sending him part of them.
                        
                    